Name: Commission Regulation (EC) NoÃ 940/2005 of 20 June 2005 determining the percentage of quantities covered by applications for export licences for poultrymeat which may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 21.6.2005 EN Official Journal of the European Union L 158/16 COMMISSION REGULATION (EC) No 940/2005 of 20 June 2005 determining the percentage of quantities covered by applications for export licences for poultrymeat which may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1372/95 of 16 June 1995 laying down detailed rules for implementing the system of export licences in the poultrymeat sector (1), and in particular Article 3(4) thereof, Whereas: (1) Regulation (EC) No 1372/95 provides for specific measures where applications for export licences concern quantities and/or expenditure which exceed the normal trade patterns or where there is a risk that they will be exceeded, taking account of the limit referred to in Article 8(11) of Council Regulation (EEC) No 2777/75 (2), and/or the corresponding expenditure during the period in question. (2) Uncertainty is a feature of the market in certain poultrymeat products. The impending adjustment of the refunds applicable to those products has led to the submission of applications for export licences for speculative ends. There is a risk that the issue of licences for the quantities applied for from 13 to 17 June and 20 June 2005 may lead to an overrun in the quantities of the products concerned normally disposed of by way of trade. Applications covering the products concerned in respect of which export licences have not yet been granted should be rejected, HAS ADOPTED THIS REGULATION: Article 1 No further action shall be taken in respect of applications submitted for export licences for poultrymeat of 13 to 17 June and 20 June 2005 pursuant to Regulation (EC) No 1372/95 in respect of category three of Annex I to that Regulation which should have been issued from 22 June and from 29 June 2005 respectively. Article 2 This Regulation shall enter into force on 21 June 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 133, 17.6.1995, p. 26. Regulation as last amended by Regulation (EC) No 1383/2001 (OJ L 186, 7.7.2001, p. 26). (2) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p.1).